IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 719 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
JAMES ARTHUR BALL, III.,      :
                              :
              Respondent      :


                                      ORDER


PER CURIAM

      AND NOW, this 24th day of March, 2015, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:



      (1)   Given the extensive impact the Superior Court’s published opinion could
            have on the lower courts and prosecution offices in situations where a
            defendant initiates a statutory summary appeal from a Magisterial District
            Judge’s sua sponte finding of guilt on an uncharged, lesser-included
            offense, should this Honorable Court grant review because the purpose
            for double jeopardy protections are not implicated, or implicated minimally,
            when the defendant appeals his conviction for a trial de novo?

      (2)   Should this Honorable Court exercise its supervisory authority over the
            Superior Court’s erroneous discharge of defendant and remand his case
            for sentencing on the lesser-included offense he appeals and necessarily
            was found guilty of committing?